1

 

ase 6:16-cv-01239-JA-GJK Document 26 Filed 05/08/20 Page 1 of 2 PagelD 802

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JOHN F. MILLER,
Plaintiff,
Vv. Case No: 6:16-cv-1239-Orl-28GJK

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

This case is before the Court on Richard A. Culbertson’s Request for Authorization
to Charge a Reasonable Fee and Memorandum on Reasonable Fees Pursuant to 42
U.S.C. § 406(b) (Doc. 22) (filed May 4, 2020). The United States Magistrate Judge has
submitted a report recommending that the motion be granted.

The Court agrees with the findings of fact and conclusions of law in the Report and
Recommendation. A Joint Statement in Response to the Report and Recommendation
(Doc. 25) was filed, in which the parties confirm that they have no objections. Therefore,
itis ORDERED as follows:

1. That the Report and Recommendation filed May 5, 2020 (Doc. 24) is
ADOPTED and CONFIRMED and made a part of this Order.

2. Richard A. Culbertson’s Request for Authorization to Charge a Reasonable
Fee and Memorandum on Reasonable Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 22)

(filed May 4, 2020) is GRANTED.

 
(ase 6:16-cv-01239-JA-GJK Document 26 Filed 05/08/20 Page 2 of 2 PagelD 803

> Richard A. Culbertson is authorized to charge and collect from Plaintiff the

sum of $8,263 in attorney's fees pursuant to 42 U.S.C. § 406(b).

DONE and ORDERED in Orlando, aan

[--—————
JOHN AXTOON II
United States District Judge

 

Copies furnished to:

United States Magistrate Judge
Counsel of Record

 

 
